Per Curiam.

The defendant below applied for adjournment, on account of the absence of a material witness.
. This is the special case stated in the eighth section of the act which allows an adjournment for three months. It is not the case provided for by the 7th section, which allows either party, without showing cause to require an adjournment, not exceeding 12 days, on giving security. The time here mentioned cannot be supposed to apply to the case of an absent witness; for why allow an adjournment of three months in all cases, except when the defendant is taken on a warrant, and then only for twelve days ? The 7th section of the act does not reach the special case of the absence of a material witness. That the witness lived out of the county could make no difference, for the defendant might procure his attendance in season, and was to take his chance for that. As this was the only objection, we are to presume that the defendant was ready to give the requisite security. The refusal to adjourn the cause was, then, a denial of right, and the judgment below must be reversed.
Judgment reversed.